Citation Nr: 0110480	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  00-05 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for a 
right thigh donor scar.

2. Entitlement to a combined schedular rating in excess of 40 
percent.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active service from January 1967 to November 
1969.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.

In a November 1999 written statement, the veteran said he had 
to wear a beard for 30 years to hide facial scars and he had 
no nerves in his chin and lower lip.  It is unclear if, by 
these statements, the veteran seeks to raise a claim for 
increased ratings for these service-connected disabilities 
and the matter is referred to the RO for clarification and 
consideration.


FINDINGS OF FACT

1. The veteran's residual right thigh donor site scar is no 
more than mildly disabling and shown to be well healed, 
with full range of motion and with subjective complaints 
of pain.

2. The veteran's service-connected disabilities consist of 
face and chin scars, evaluated as 30 percent disabling, 
and a right thigh scar and incomplete paralysis of the 
mental branch of the 5th cranial nerve with numbness, each 
evaluated as 10 percent disabling


CONCLUSIONS OF LAW

1. The schedular criteria for a disability evaluation in 
excess of 10 percent for a right thigh donor site scar 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991) 
amended by the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.40, 4.41, 4.45, 4.59, 4.118, Diagnostic 
Code 7805 (2000).

2. The criteria for a combined schedular rating in excess of 
40 percent have not been met.  38 U.S.C.A. §§ 1157, 1155 
(West 1991); 38 C.F.R. § 4.25 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has requested an increased rating for his 
service-connected right thigh scar and a higher combined 
schedular rating.  Before addressing these issues, the Board 
notes that, on November 9, 2000, the President signed into 
law the "Veterans Claims Assistance Act of 2000", Pub. L. 
No. 106-175 (2000) (to be codified at 38 U.S.C. §§ 5100-
5103A, 5106-7) (hereinafter referred to as the "Act"), that 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The new law affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999 to 
November 9, 2000).  Changes potentially relevant to the 
veteran's appeal include the establishment of specific 
procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.

The Act establishes very specific requirements for giving 
notice to claims of required information and evidence (see 
Pub. L. No. 106-475, § 3(a) (to be codified at 38 U.S.C. 
§§ 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, that is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action that 
VA will take.  If the records are Federal department or 
agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.

As to the veteran's claim for an increased rating for his 
right thigh scar, the Board has reviewed the veteran's claim 
in light of the Act, and concludes that the RO did not fully 
comply with the new notification requirements at the time the 
veteran's claim was filed.  Specifically, the veteran was not 
explicitly advised at the time the claim was received of any 
additional evidence required for it to be substantiated and 
the RO did not identify which evidence would be obtained by 
VA and which was the claimant's responsibility.  However, a 
substantial body of lay and medical evidence was developed 
with respect to the veteran's claim, and the RO's statement 
of the case clarified what evidence would be required to 
establish entitlement to a higher rating.  The veteran did 
not appoint a service organization to represent him in these 
matters and indicated that he did not wish to testify at a 
hearing.  The veteran responded to the RO's communications 
with additional argument, curing (or rendering harmless) the 
RO's earlier omissions.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993); V.A.O.G.C. Prec. 16-92, para. 16 (57 
Red. Reg. 49,747 (1992)) ("if the appellant has raised an 
argument or asserted the applicability of a law or [Court] 
analysis, it is unlikely that the appellant could be 
prejudiced if the Board proceeds to decision on the matter 
raised").

The Act also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Act, Pub. L. No. 106-475, § 3(a) (to be 
codified at 38 U.S.C. 5103A(d)).  The VA orthopedic 
compensation examination performed in April 1999, that is 
described below satisfied this obligation.  The Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed, and that the veteran will not be 
prejudiced by proceeding to a decision on the basis of the 
evidence currently of record regarding his claim for an 
increased rating for a right thigh scar and an increased 
combined schedular rating. 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the evidence of record pertaining to the history of his 
service-connected right thigh scar and has found nothing in 
the historical record that would lead to a conclusion that 
the current evidence of record is inadequate for rating 
purposes.  In addition, it is the judgment of the Board that 
this case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern. Although a 
rating specialist is directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

I.  Factual Background

A February 1970 rating decision granted service connection 
for disfiguring scars of the face and chin, incomplete 
paralysis of the mental branch of the 5th cranial nerve with 
numbness and a scar of the right thigh donor site.  The RO 
based its determination, in large measure, on service medical 
records that showed the veteran sustained multiple wounds to 
his lower face and chin area in an October 1968 land mine 
explosion and required a lengthy hospitalization and bone and 
skin grafts.  The RO also considered findings of a January 
1970 VA examination report that showed the veteran had a 
topical red scar that was very, very shallow, not adherent to 
the deeper structure and was 2 1/2 inches wide by 6 1/2 inches 
long on the anterior aspect of the right thigh that was used 
as a skin graft source for repair of the gum structures 
overlying the bone graft.  The RO assigned a noncompensable 
disability evaluation to the veteran's service-connected 
right thigh scar and his combined disability rating was 40 
percent.

In March 1999, the RO received the veteran's claim for an 
increased rating for his service-connected right thigh scar.  
He reported hip pain and said that his hip had occasionally 
gone out and required chiropractic treatment.  The veteran 
indicated that due to hip pain and discomfort, he was no 
longer able to stand, sit, drive or walk for extended periods 
of time.  He said further hip deterioration would affect his 
ability to maintain employment.

In a March 1999 letter, the RO requested that the veteran 
submit evidence to show that his right thigh scar had 
worsened.  The RO advised that he could submit a doctor's 
statement, diagnosis or other medical records in support of 
his claim.  The veteran did not respond to the RO's letter.

The veteran underwent VA orthopedic examination in April 
1999.  He reported right buttock discomfort for the past two 
years.  According to the examination report, more than thirty 
years earlier the veteran's land mine injuries to the face 
and jaw required donor bone to be removed from his right 
iliac crest area for reconstruction of his jaw.  The veteran 
described three recent episodes of sudden catching and pain 
in the right iliac crest area that extended into the buttocks 
and caused painful transfer and some limping.  The veteran 
had chiropractic treatment, three to four times over a two 
week period, with gradual improvement in his symptoms, had 
not missed work in the factory where he was a machine 
operator, with some manual labor work activity required.  He 
may have missed a few days with one or more of those episodes 
of right iliac crest discomfort.  The veteran had no history 
of low back disorder, or symptoms suggestive of radiculopathy 
or persistent limp.  He denied pain in the groin or anterior 
thigh more typical of hip disease.

On examination, the veteran transferred and moved easily and 
without apparent pain.  His posture and gait seemed normal 
and unremarkable and he had no limp.  The veteran squatted 
and rose effortlessly and without pain.  Right hip motion was 
full and complete with extension to 10 degrees, flexion to 
140 degrees, external rotaion to 45 degrees, internal 
rotation to 60 degrees, adduction to 40 degrees and abduction 
to 50 degrees.  There was a strong hip flexion and extension, 
adduction and abduction and muscle testing was normal (5/5).  
No atrophy was noted in the buttock or thigh muscles.  
According to the examination report, the examiner was unable 
to palpate any mass in the soft tissues of the buttock.  No 
catching or crepitation was noted the veteran's range of 
motion.  X-rays of the pelvis and hip showed exuberant bone 
from the right ilium extending into the buttock muscle area, 
consistent with an old bone graft site.  The hip joint itself 
showed no evidence of arthritis or other abnormalities and 
appeared normal.  There may have been some mild degenerative 
change in the low lumbar segments noted in the 
anterior/posterior view of the pelvis.  The clinical 
impression was right iliac crest pain, possibly related to 
mechanical events in the gluteal muscles.  The VA examiner 
was unable to define any hip joint disease to account for the 
veteran's pain and believed it was as likely as not that the 
veteran's symptoms in the right iliac area were related to 
mechanical events associated with the old bone graft donor 
site.  It was further noted that the veteran was able to 
maintain a good level of functional activity despite 
occasional episodes of pain.

In April 1999, the RO awarded a 10 percent disability 
evaluation for the veteran's service-connected right thigh 
donor site scar.  His combined disability rating remained 40 
percent.  

According to an October 1999 Report of Contact (VA Form 119), 
the veteran telephoned the RO and complained that his 
combined disability rating had not increased.  In November 
and December 1999 statements, the veteran reported right hip 
problems that prevented him from driving, standing or 
reclining for any length of time.  During the course of the 
last year he reported using 14 days of vacation and sick 
leave due to hip pain.

II.  Analysis

A. Right Thigh Donor Site Scar

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2000).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

While coordination of rating with impairment of function is 
expected in all instances, 38 C.F.R. § 4.21 (2000), 
evaluation of the same disability under various diagnoses is 
a violation of the prohibition against pyramiding as set 
forth in 38 C.F.R. § 4.14 (2000).

Under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2000), 
superficial and tender scars that are painful on objective 
demonstration warrant a 10 percent evaluation.  Scars that 
are superficial, poorly nourished, and have repeated 
ulceration warrant a 10 percent evaluation pursuant to 38 
C.F.R. § 4.118, Diagnostic Code 7803 (2000).  Scars may also 
be evaluated based on the limitation of function of the part 
affected. 38 C.F.R. § 4.118, Diagnostic Code 7805 (2000).  
The RO evaluated the veteran's service-connected right thigh 
scar as 10 percent disabling under Diagnostic Code 7805.

Under Diagnostic Code 5255, a 20 percent evaluation is 
warranted for malunion of the femur with moderate hip 
disability. 38 C.F.R. § 4.71a, Diagnostic Code 5255 (2000).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5250 (2000), 
impairment is based on ankylosis of the hip; 38 C.F.R. § 
4.71a, Diagnostic Code 5251 (2000), rates impairment based on 
limitation of extension of the hip; 38 C.F.R. § 4.71a, 
Diagnostic Code 5252 (2000), rates impairment based on 
limitation of flexion of the hip; and 38 C.F.R. § 4.71a, 
Diagnostic Code 5253 (2000), rates impairment based on 
limitation of abduction, adduction and rotation of the hip.  
As the evidence does not demonstrate that the veteran has an 
ankylosed right hip, the provisions of Diagnostic Code 5250 
will not be considered.

Diagnostic Code 5251 provides a 10 percent evaluation where 
extension of the thigh is limited to 5 degrees, and no other 
rating beyond 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5251.

Diagnostic Code 5252 provides a 10 percent evaluation where 
flexion is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5252.  A 20 percent rating is warranted where 
flexion is limited to 30 degrees.  Id.  A 30 percent rating 
is warranted where flexion is limited to 20 degrees.  Id.  A 
40 percent evaluation is warranted where flexion is limited 
to 10 degrees.  Id.

Diagnostic Code 5253 provides for a 10 percent rating for 
impairment of the thigh where there is limitation of rotation 
manifested by an inability to toe-out more than 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5253.  A 10 percent rating 
is also warranted where there is limitation of adduction 
manifested an inability to cross one's legs.  Id.  A 20 
percent rating is warranted where there is limitation of 
abduction and motion is lost beyond 10 degrees.  Id.

Where functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. § 4.40 and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-208 
(1995).  While the provisions of 38 C.F.R. § 4.40 do not 
require separate ratings based on pain, the Board is 
obligated to give reasons and bases pertaining to that 
regulation.  Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997). 
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant. Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2000).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Id.  Weakness is as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Id.  A little used part of 
the musculoskeletal system may be expected to show evidence 
of disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.

When evaluated in 1970 by VA, the veteran's right thigh scar 
was 2 1/2 inches wide and 6 1/2 inches long and described as 
very, very shallow and not adherent to the deeper structure.  
When examined by VA in April 1999, the veteran did not report 
any symptomatology associated with the scar, per se.

The question before the Board is whether the veteran's pain 
and complaints of limited motion satisfy the criteria for an 
increased evaluation under the diagnostic codes measuring hip 
motion.

However, when examined by VA in April 1999, the examiner 
reported that the veteran had a "full" range of motion of 
the right hip, with extension to 10 degrees and flexion to 
140 degrees; adduction was to 40 degrees and abduction was to 
50 degrees.  Normal flexion of the hip is from zero to 125 
degrees; normal abduction of the hip is from zero to 45 
degrees.  38 C.F.R. § 4.71, Plate II (2000).  The most recent 
documented range of motion of the right hip is not shown to 
be compensable under any potentially applicable rating code. 
See 38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252.  Although 
limitation of rotation of the thigh warrants a 10 percent 
evaluation when toe-out of the affected leg cannot be 
performed to more than 15 degrees, 38 C.F.R. § 4.71a, 
Diagnostic Code 5253, the examiner in April 1999 found that 
the veteran had 60 degrees of internal rotation and 45 
degrees of external rotation.  X-rays of the right hip showed 
no evidence of arthritis or other abnormalities and appeared 
normal.  The pertinent diagnosis was right iliac crest pain, 
possibly related to mechanical events in the gluteal muscles.  
The VA examiner was unable to define any hip joint disease to 
account for the veteran's hip pain and believed it was as 
likely as not that his symptoms in the right iliac area were 
related to mechanical events associated with the old bone 
graft donor site.  The VA doctor noted that the veteran was 
able to maintain a good level of functional activity in spite 
of his occasional episodes of pain.

Furthermore, as noted, the most recent x-rays showed no 
evidence of arthritis or abnormality and were essentially 
normal, and fracture of the right hip or malunion of the 
right femur was not shown.  Thus, Diagnostic Code 5255 is not 
for application.  Indeed, X-rays of the right hip of record 
have not shown any type of dislocation or nonunion of the 
right hip such as to suggest the presence of flail joint.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5254 (2000).  There 
is, in fact, no clinical condition such as to permit a 
separate or higher rating for the right hip disability 
currently diagnosed.  It is apparent that the functional 
impairment of the right hip is primarily manifested by 
subjective complaints of pain but no limitation of motion.  
Furthermore, in April 1999, the VA examiner noted that the 
veteran denied groin or anterior thigh pain more typical of 
hip disease, that the veteran's gait and posture seemed 
normal and unremarkable with no limp and he was able to squat 
and rise effortlessly and without pain.  There was normal 
muscle strength and no atrophy and no catching or crepitation 
was found with range of motion.  In the absence of more 
disabling manifestations, specifically attributable to 
specific right hip disability, there is no basis for an 
increased rating under the rating criteria currently in 
effect.  The veteran's complaints of pain are contemplated in 
the rating now assigned and a rating in excess of the 
currently assigned 10 percent is not warranted.  38 U.S.C.A. 
§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 7805.  
Moreover, the evidence is not so evenly balanced as to allow 
for the application of reasonable doubt.  38 U.S.C.A. § 
5107(b).

B.  Combined Schedular Rating in Excess of 40 Percent

The veteran has also voiced concern regarding his combined 
schedular rating that remained at 40 percent, even after he 
was awarded a 10 percent rating for the service-connected 
right thigh scar.

In written statements in support of his claim, he noted that 
he had three rated disabilities that were rated 30, 10 and 10 
percent disabling, for face and chin scars, cranial nerve 
numbness and right thigh scar, respectively; he questioned 
why he was receiving benefits at a combined 40 percent level, 
rather than at a higher, e.g., 50 percent level.

The veteran's service-connected disorders, including the 
separate evaluations for his face and chin scars, right thigh 
scar and cranial nerve disability, are evaluated under the 
Combined Ratings Table set forth at 38 C.F.R. § 4.25.  See 38 
U.S.C.A. §§ 1155 and 1157 (West 1991).  Combined ratings 
result from the consideration of the efficiency of the 
individual as affected first by the most disabling condition, 
then by the less disabling condition, then by other less 
disabling conditions, if any, in the order of severity.  38 
C.F.R. § 4.25.

The combined value of the service-connected disabilities is 
then converted to the nearest number divisible by 10, and 
combined values ending in 5 are adjusted upward.  If there 
are more than two disabilities, the disabilities will be 
arranged in the exact order of their severity, and the 
combined value for the first two will be found as for two 
disabilities.  The combined value will be combined with the 
degree of the third disability (in order of severity), and so 
on.  38 C.F.R. § 4.25(a).

The Board notes that ratings are combined, rather than added.  
As discussed in 38 C.F.R. § 4.25, the efficiency of the 
individual is considered as affected by each condition, the 
most disabling being considered first.  Thus, a person with a 
60 percent rating remains 40 percent efficient.  The effect 
of a further 30 percent disability would leave only 70 
percent of the efficiency remaining after consideration of 
the first disability (40 percent). 30 percent of 40 percent 
would be 12 percent, thus there would be 28 percent 
efficiency remaining, making the combined rating 72 percent, 
not 100 percent.  Applying these rules to the veteran's case, 
his 30 percent rating combined with the 10 percent rating 
results in a 37 percent rating, and 10 percent combined with 
that would be 43 percent.  The nearest number divisible by 
ten is 40 percent.  A higher combined schedular rating is 
simply not permissible under the mechanical application of 
the regulations currently in effect. 38 U.S.C.A. §§ 1155, 
1157; 38 C.F.R. § 4.25.


ORDER

An increased rating is denied for right thigh donor site 
scar.

A combined schedular rating, in excess of 40 percent, is 
denied. 




		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

